Title: C. W. F. Dumas to John Adams, 7 November 1784
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur
          Lahaie 7e. Nov. 1784
        
        En vain je donne la torture à mon esprit pour me former une idée de celui de l’Empr., & de son caractere. Tout ce que j’en comprends, est que cet Etre singulier, à force de vouloir devenir un roi des rois, & ressembler tout à la fois à Alexandre, à Charles XII, à Pierre I & à Frederic, est parvenu à ne ressembler à rien, pas même à lui même.
        Je sais de très-bonne part qu’il a un systeme & des principes étranges, allégués sérieusement dans des conférences, selon lesquels les Pays-Bas unis n’ont cessé d’être entachés, depuis Philippe II, du peché originel & indélébile de rebellion; que selon ses mêmes principes les Etats-Unis d’Amérique ne sont de-même encore que

des rebelles; & que c’est à cause de cela qu’il a fait défendre au Bn. de Reischach ici de porter à V. E. une carte Ministerielle.
        Il y a ici deux Lettres du Bn. de Reede: l’une à L. H. P. & l’autre à Mr. Fagel en particulier. Dans la premiere il apprend à L. H. P., que l’Empr. a fait notifier amicalement au R. de Pr., com̃e à son bon voisin, par son Ministre à Berlin,—com̃ent les Et. Genx. des P. B. Un. ayant honi la dignité Impériale, il avoit donné ordre de faire marcher jusqu’à 80 mille hom̃es pour les en punir.
        Il tient le même langage dans ses Lettres circulaires à d’autres Princes de l’Empire, à qui il demande le passage: & il est sûr qu’il prétend pouvoir mettre la Rep. au Ban de l’Empire, & la condamner de forfaiture, & par conséquent confisquer.
        Dans l’autre Lettre Mr. de Reede apprend à Mr. Fagel, que 4 jours avant d’avoir reçu cette notification, le Roi de Pr. causant avec le Chev. de Normandy, qui paroissoit curieux de l’issue qu’auroit cette querelle d’Allemand, il lui dit: “La France sera médiatrice, & accom̃odera tout cela; en attendant l’Empereur fera grand bruit, parturient montes, nascetur ridiculus mus: quand vous aurez vu arriver cela, souvenez-vous, mon cher Normandy, que je vous l’ai prédit.”
        Du reste, on ne s’endort nullement ici. L’ordre est donné, & s’exécute depuis plusieurs jours, d’ouvrir les Ecluses, percer les digues, & inonder les frontieres. C’est encore un secret ici: mais ce n’en sera plus un quand vous recevrez, Monsieur, cette Lettre. Or on peut de ce côté Submerger tout le pays, jusqu’à Gand.
        Un personnage distingué est parti pour Berlin. Je lui ai fait à la requête de nos amis un chiffre, au moyen duquel il correspondra avec eux; & probablement je leur chiffrerai & déchiffrerai tout cette correspondance, qui pourra devenir fort importante.
        Un voyageur distingué, en passant ici, m’a parlé d’une Epigram̃e qui a cours dans vos quartiers, dont la substance doit être, que l’Ambr. d’hollde. au r. demande ce qu’il fera? Repse: qu’une autre personne veut que chacun exerce le libre com̃erce aux pays-bas.
        Celle-ci parviendra sous le couvert indiqué de Londres. Je n’aurois jamais osé en hazarder une pareille par la voie directe.
        Dans un entretien avec le Rhingrave, il me demanda ce que je pensois de l’Empr., &c. Je lui dis, que j’avois com̃e l’Aretin une Liste dans ma tête, & trop haute opinion de la Fce., pour craindre de devoir la changer com̃e lui, Si elle laissoit faire l’Empr. Il me comprit, sourit & m’approuva. Voici ce que c’est. Charlequint étant venu par

la France aux pays-bas, écrivit au caustique Arétin, pour le convaincre que ce n’étoit pas une folie d’avoir voyagé par les terres de son ennemi.— Aussi, répondit l’Aretin, j’ai effacé V. M. de ma liste, & j’ai mis Fr. I. à sa place.
        Bien nos respects à Madame, & à L L. E E. Mess. vos Collegues. Vous savez, Monsieur, sans que je signe, combien je suis de V. E. le t. h. & t. o. s. connu.
       
        TRANSLATION
        
          Sir
          The Hague, 7 November 1784
        
        In vain I torture my mind to form for myself some notion of that of the emperor and of his character. All that I understand of it is that this singular being, by dint of wanting to become a king of kings and to resemble all at once Alexander, Charles XII, Peter I, and Frederick, has succeeded in resembling nothing at all, not even himself.
        I have it on very good authority that he has a system of strange principles, seriously advanced in discussions, according to which the United Netherlands have been unceasingly sullied, since Philip II, with the original and indelible sin of rebellion. According to the same principles, the United States of America are in the same way still rebels, and this is the reason that he forbade the Baron von Reischach here from presenting a ministerial card to your excellency.
        There are two letters here from the Baron van Reede, one to Their High Mightinesses and the other to Mr. Fagel privately. In the first he informs Their High Mightinesses that the emperor has notified the king of Prussia in a friendly way, as if to a good neighbor, through his minister at Berlin that as the States General of the United Netherlands have dishonored the imperial dignity, he has given marching orders to 80,000 men to punish them for it.
        He uses the same language in the letters circulated to other princes of the empire, from whom he demands passage, and he certainly claims to be able to banish the republic from the empire and condemn it to forfeiture and consequently to confiscation.
        In the other letter Mr. Reede informs Mr. Fagel that four days before receiving this notification, the king of Prussia, talking with the Chevalier Normande, who wondered what would result from this German quarrel, said to him, “France will be the mediator and will work it all out. In the meantime the emperor will cause a great stir. Parturient montes, nascetur ridiculus mus. When all this comes to pass, remember, my dear Normande, that I predicted it.”
        As for the rest, no sluggishness here at all. The order was given and carried out several days ago to open the locks, pierce the dikes, and flood the borders. It is still a secret here but will not be any more by the time you,

sir, receive this letter. On this side they can submerge the whole country as far as Ghent.
        A distinguished figure has left for Berlin. At our friends’ request, I made for him a code by means of which he will correspond with them. I will probably encode and decode all of this correspondence, which may become very important.
        A distinguished traveler, passing through here, told me an epigram circulating in your neighborhood, the substance of which is that the Dutch ambassador to the king asks what he will do. Answer: no one wants everyone to be able to trade freely in the Netherlands.
        This letter will arrive under the designated cover of London. I would never dare to risk sending one like this by the direct route.
        In a conversation with the Rhinegrave, he asked me what I thought of the emperor, etc. I told him that I, like Aretino, had a list in my head and too high an opinion of France to fear having to change it, as he did, if it let the emperor do as he would. He understood me, smiled, and indicated his approval. Here’s how it is: Charles V, having come to the Netherlands through France, wrote to the caustic Aretino to convince him that it was not folly to have traveled through the lands of his enemy. But then, responded Aretino, I have erased Your Majesty from my list and put François I in your place.
        Please give our respects to madam and to their excellencies your colleagues. You know, sir, without my signing my name to it, how much I am your excellency’s very humble and very obedient if little-known servant.
      